         Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA


1) UNITED STATES OF AMERICA,             )
                                         )
               Plaintiff,                )
                                         )
             -vs-                                  759-SLP
                                         ) CIV-20- __________
                                         )
2) $93,828.00 IN UNITED STATES           )
   CURRENCY,                             )
                                         )
                Defendant.               )


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America brings this complaint and, in accordance with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure, alleges the following:

                             NATURE OF THE ACTION

1.    Plaintiff, United States of America, alleges upon information and belief for this in

rem forfeiture action brought against United States currency in the amount of $93,828.00,

(the “Defendant Currency”) that Defendant Currency is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841 and 846.

                                THE DEFENDANT IN REM

2.    Defendant Currency consists of $93,828.00 in United States Currency seized by the

Oklahoma Highway Patrol (OHP) during a traffic stop near Interstate 40 and Cimarron

Road, on March 4, 2020. The traffic stop occurred in the Western District of Oklahoma.
           Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 2 of 8




3.     On March 11, 2020, the Defendant Currency was adopted by the Drug Enforce me nt

Administration (DEA), and is currently in the custody of the United States Marshal’s

Service, where it shall remain subject to this court’s jurisdiction during the pendency of

this action.

4.     On May 5, 2020, Clinton Smith, filed a claim of ownership to Defendant Currency

with DEA to contest the administrative forfeiture of the Defendant in rem.

                               JURISDICTION AND VENUE

5.     Plaintiff brings this action in rem to forfeit and condemn the Defendant Currency.

This Court has jurisdiction over an action commenced by the United States under 28 U.S.C.

§ 1345, and the Court has jurisdiction over a civil forfeiture action under 28 U.S.C.

§ 1355(a).

6.     This Court has in rem jurisdiction over the Defendant Currency according to 28

U.S.C. § 1355(b), providing that a forfeiture action or proceeding may be brought in the

district in which any of the acts or omissions giving rise to the forfeiture occurred.

7.     Venue is proper in this district pursuant to 21 U.S.C. § 881(j) and 28 U.S.C.

§ 1355(b)(1) because the acts or omissions giving rise to the forfeiture occurred in this

district. Furthermore, venue is also proper here pursuant to 28 U.S.C. § 1395, because the

property is located in this district.




                                            2
             Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 3 of 8




                                 BASIS FOR FORFEITURE

8.     The United States alleges that Defendant Currency is subject to forfeiture to the

United States because it is the proceeds of criminal activity. Specifically, the United States

alleges that the Defendant Currency is forfeitable to the United States according to 21

U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841 and 846.

9.     Title 21, United States Code, Section 881(a)(6) provides the following shall be

subject to forfeiture to the United States and no property right shall exist in them:

                All moneys, negotiable instruments, securities, or other things
                of value furnished or intended to be furnished by any person in
                exchange for a controlled substance or listed chemical in
                violation of this subchapter, all proceeds traceable to such an
                exchange, and all moneys, negotiable instruments, and
                securities used or intended to be used to facilitate any violatio n
                of this subchapter.

10.    Title 21 United States Code, Section 841 makes it a crime for any person to

knowingly possess a controlled substance with intent to distribute that controlled

substance.

11.    Title 21, United States Code, Section 846 makes it a crime to conspire to violate a

provision of Title 21. That is, Section 846 provides that any person who attempts or

conspires to commit any offense defined in this subchapter shall be subject to the same

penalties as those prescribed for the offense, the commission of which was the object of

the attempt or conspiracy.




                                                3
           Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 4 of 8




                                         FACTS

12.    On March 4, 2020, at approximately 10:30 p.m. Oklahoma Highway Patrol (OHP)

Trooper Brady Webb conducted a traffic stop on a Nissan Altima that was traveling

westbound on Interstate 40 near mile marker 132 for a state traffic violation – speeding.

The stop occurred in the Western District of Oklahoma.

13.    There were two people in the car. The driver was identified as Clinton Smith. The

passenger was identified as Jolisa Williams. Trooper Webb requested that Smith sit in the

front passenger seat of his patrol car while he wrote Smith a warning for speeding. During

the conversation, Smith stated he and Williams were traveling to Los Angeles, Califor nia

for one or two days because they have never been. Smith stated they anticipated staying in

Air BnB but had not yet booked a reservation. Smith stated neither he nor Williams know

anyone or have family in the Los Angeles area.

14.    Smith stated the Nissan Altima was a rental car and was rented by his sister Candice

Smith. Candice was not in the car and Smith did not possess the rental agreement. Trooper

Webb returned to the Nissan to obtain the vehicle registration in order to confirm the

Vehicle Identification Number (VIN). While Trooper Webb was trying to locate the

registration he spoke to Williams. Williams stated she and Smith were going to Los

Angeles for one or two days and they were going to stay with Williams’ sister in Los

Angeles.

15.    Trooper Webb returned to his patrol car and requested a criminal history check on

Smith. Once again Smith denied knowing anyone in Los Angeles.


                                             4
             Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 5 of 8




16.    While waiting for the criminal history returns, Trooper Webb deployed his narcotic

detection K-9 “Outlaw” for a free air sniff around the Nissan. Trooper Webb’s K-9 gave a

positive alert and indication for narcotic odor emitting from the Nissan. Smith was asked

if there was any Marijuana, Methamphetamine, Cocaine, or Heroin in the Nissan. Smith

said that there was not. Smith also denied the presence of any weapons in the Nissan.

17.    Trooper Webb asked Smith if there was any large amount of U.S. currency in the

Nissan. Smith stated there was approximately $18,000 to $19,000 in a bag in the Nissan’s

trunk. Trooper Webb asked Smith if there was any more money in the Nissan and Smith

said no.

18.    Based upon the K-9 alert, Trooper Webb and an assisting OHP Trooper, Trooper

Eddie Fish, performed a probable cause search of the Nissan. A large amount of U.S.

currency was located in a black duffel bag in the trunk, confirming Smith’s previous

statement.    This currency was folded and secured with rubber bands. In the front right

passenger foot area of the Nissan, hidden under the carpet, more U.S. currency was located.

This currency was vacuum sealed and secured by numerous rubber bands. In the driver’s

floorboard, hidden under the carpet, more U.S. currency was located. This currency was

also vacuum sealed and secured by rubber bands. On Smith’s person he had a white

envelope containing U.S. currency,      Smith stated he believed      this amount to be

approximately $3,000.




                                             5
            Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 6 of 8




19.    Smith stated the money in the vacuum sealed bags was his and it was his “life ’s

savings.”    Smith was asked how much U.S. currency in total was in the vehicle. Smith

advised it should be over $100,000, but was unsure of the exact amount.

20.    Smith agreed to speak with investigators about the currency. Smith and Willia ms

were transported to the OHP Special Operations (SO) office which is located in the

Western District of Oklahoma.

21.    DEA Task Force Officer (TFO) Mark Dlugokinski advised Smith of his Miranda

rights and then Smith agreed to speak to officers. Smith stated he drives a truck for a living.

Smith stated he was taking the money to Los Angeles to “show off for the ladies.” Smith

stated he was unemployed for approximately six months over the past year. Smith also

stated that he has only made about $200,000 in the past ten years. Smith gave consent to

search and to download his cell phone information. On the phone, Trooper Webb observed

several text message conversations regarding drug transactions between Smith and other

people whose numbers were not saved in Smith’s phone.            Smith also had pictures of

marijuana, screen shot pictures of drug transaction conversations, and pictures of large

amounts of U.S. currency.

22.    TFO Dlugokinski advised Williams of her Miranda rights, she acknowledged them

and agreed to speak with TFO Dlugokinski. Williams stated she is not employed and that

Smith asked her to go to Los Angeles with him because she had a clean record and a license.




                                               6
         Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 7 of 8




23.    Smith and Williams were released with the Nissan, a copy of the confisca ted

property receipt for the bulk currency and Smith’s cell phone. During this interactio n,

Smith voluntarily uttered, he was still going to Los Angeles because he still had money.

24.    At the Troop SO office, the U.S. currency seized during the traffic stop was placed

in a cardboard box and mixed with three other identical boxes.        Trooper Webb then

deployed his K9. The K9 gave a positive alert and indication to the box containing the

U.S. currency.

25.    The U.S. currency was placed through a money counting machine by Trooper Webb

and OHP Trooper Doug George at the Trooper SO office and displayed a count of

$93,828.00.

26.    The Defendant Currency is liable to condemnation and to forfeiture to the United

States in accordance with 21 U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841 and

846.




                                            7
          Case 5:20-cv-00759-SLP Document 1 Filed 08/04/20 Page 8 of 8




                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that notice of this action be given to all persons

who reasonably appear to be potential claimants of interests in the Defendant Currency;

that the Defendant Currency be forfeited to the United States; that Plaintiff be awarded its

costs and disbursements in this action; and the Court order any such other and further relief

as this Court deems proper and just.




                                          Respectfully submitted,

                                          TIMOTHY J. DOWNING
                                          United States Attorney


                                          /s/ Wilson D. McGarry
                                          WILSON D. McGARRY
                                          Assistant U.S. Attorney
                                          Oklahoma Bar No. 31146
                                          210 Park Ave., Suite 400
                                          Oklahoma City, OK 73102
                                          Telephone: (405) 553-8700
                                          E-mail: wilson.mcgarry@usdoj.gov




                                             8
Case 5:20-cv-00759-SLP Document 1-1 Filed 08/04/20 Page 1 of 1




                                                       Attachment 1
                                   Case 5:20-cv-00759-SLP Document 1-2 Filed 08/04/20 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $93,828 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Wilson D. McGarry, Assistant U.S. Attorney                                                                  Derrick R. Williams
U.S. Attorney's Office, 210 Park Ave., Ste 400, Oklahoma City, OK                                           1217 N. Kingshighway, Suite 112, Cape Girandeau, MO 63701
73102; Phone: 405.553.8700                                                                                  Phone: 573-803-2051

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. §§ 841 and 846
VI. CAUSE OF ACTION Brief description of cause:
                                           Defendant Property constitutes or is derived from drug proceeds
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/03/2020                                                              s/Wilson D. McGarry
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
